Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
“a first nozzle for passing between” in Line 6 should be --a first nozzle for the pressurized fluid passing between--;
“a fixed minimum passage cross-section” in lines 7-8 should be --a first fixed minimum passage cross-section-- (for clarity in distinguishing between the fixed minimum passage cross-section referenced in lines 10-11);  
“a second nozzle for passing from” in line 9 should be --a second nozzle for the pressurized fluid passing from--;
“a fixed minimum passage cross-section” in lines 10-11 should be --a second fixed minimum passage cross-section--;
“the first minimum cross-section” in line 12 should be --the first fixed minimum passage 
“the second minimum cross-section” in line 12 should be --the second fixed minimum passage cross-section--;
the “a.”, “b.”, “c.”, “d.”, “e.” labelling in claim 1 should be removed (for clarity).
Claim 3 is objected to because “the first chamber” in line 2 should be --the first duct chamber--.
Claim 4 is objected to because “wherein at least the first nozzle and/or the second nozzle have a minimum passage cross-section having” in lines 1-2 should be --wherein at least the first fixed minimum passage cross-section and/or the second fixed minimum passage cross-section have--.
Claim 5 is objected to because of the following informalities:
“the minimum passage cross-section of the first nozzle” in lines 1-2 should be --the first fixed minimum passage cross-section of the first nozzle--;
“the minimum passage cross-section of the second nozzle” in lines 2-3 should be --the second fixed minimum passage cross-section of the second nozzle--;
“a ratio of the minimum diameters equal to the minimum diameter of the second nozzle to the minimum diameter of the first nozzle” in lines 5-7 should be --a  ratio is equal to a ratio of the minimum diameter of the second nozzle to the minimum diameter of the first nozzle--.
Claim 6 is objected to because “the ratio of the minimum diameters” should be -- ratio--.
Claim 8 is objected to because of the following informalities:
the “a.”, “b.”, “c.” labelling in claim 8 should be removed (for clarity);
“the first chamber” in line 2 should be --the first duct chamber--;
“the second chamber” in line 3 should be --the second duct chamber--;
“this second body” in line 4 should be --the second body--.
Claim 10 is objected to because of the following informalities:
the “a.”, “b.”, “c.”, “d.” labelling in claim 10 should be removed (for clarity);
“the flow rate of the lubricant pump” in line 7 should be --a flow rate of the lubricant pump--;
“the rotational speed of the high pressure shaft” in line 8 should be --a rotational speed of the high pressure shaft--;
“the same” in line 10 should be --the accessory gearbox--;
“the flow rate of lubricating liquid” in lines 11-12 should be --a flow rate of lubricating liquid--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lima (FR3026135A1).

    PNG
    media_image1.png
    599
    471
    media_image1.png
    Greyscale

Re claim 1:
Lima discloses a lubricating jet (1, lubricating device - Page 2, Line 11 (shown as a type of lubricating jet in Fig. 1 and as described in Page 2, Line 7)) for lubricating a piece of a turbomachine for an aircraft (Page 1, Lines 5-13), comprising a circulation duct (9, internal cavity - Page 10, Line 16 (shown as a type of circulation duct in Fig. 6 and as described in Page 10, Line 13)) for flowing a pressurised fluid (H, lubricating oil - Page 10, Line 7 (a type of pressurized fluid as shown in Fig. 1)) up to an outlet 5port of 
a. a first duct chamber (9a, cavity - Page 11, Line 8 (shown as a type of first duct chamber in Fig. 6)), 
b. a second duct chamber ( 9b, second cavity portion - Page 11, Line 10 (shown as a type of second duct chamber in Fig. 6)), 
c. a first nozzle (Modified Fig. 6 above - A (person having ordinary skill in the art would recognize element A as a type of first nozzle as it is shown in Fig. 6 as a spout at the end of element 9b which is for controlling a jet of liquid oil as described in Page 12, Lines 3-10)) for passing between the first duct chamber (9a) and the second duct chamber (9b)(see Modified Fig. 6 above - element A is shown for fluid passing in element 1 between element 9a and element 9b), the first nozzle (Modified Fig. 6 above - A) having a fixed minimum passage 10cross-section (Db, diameter of bore - Page 11, Lines 14-15) lower than a cross-section (Da, bore diameter - Page 11, Line 15) of the second duct chamber (9b)(see Fig. 6 and Page 11, Lines 15-16), 
d. a second nozzle (4b, ejection nozzle - Page 11, Line 25) for passing from the second chamber (9b) to the outlet port (8b) formed by the second nozzle (4b)(see Figs. 6-7 element 4b is shown in Fig. 7 allowing communication between element 9b and element 8b through the views of Figs. 6 and 7, and Fig. 7 shows element 8b formed by element 4b), the second nozzle (4b) comprising a fixed minimum passage cross-section (D, diameter - Claim 6 (shown as a type of fixed minimum passage cross-section of element 4B in Fig. 7)), 

Re claim 2:
Lima discloses wherein the first duct chamber (9a) is open to the 20second duct chamber (9b) through the first nozzle (Modified Fig. 6 above - A)(see Modified Fig. 6 above - element 9a is shown open to element 9b through element A).
Re claim 3:
Lima discloses wherein the circulation duct (9) comprises a fixed continuous volume (see Fig. 6 at 9 (a type of fixed continuous volume is shown formed at element 9)) from the first chamber (9a) to the outlet port (8b) of the second nozzle (4b)(see Fig. 6 at 9 and Fig. 7(a type of fixed continuous volume is shown at element 9 between element 9a and 8b between views of Figs. 6 and 7)).
Re claim 5:
Lima discloses wherein the minimum passage cross-section (Db) of the first nozzle (Modified Fig. 6 above - A) is cylindrical comprising a first minimum diameter (Page 11 - Lines 14-15 (“a diameter of bore Db” which is shown in Fig. 6 as having a length and thereby cylindrical)) and the minimum passage cross-section (D) of the 
Re claim 7:
Lima discloses wherein the first nozzle (Modified Fig. 6 above - A) is divergent (see Modified Fig. 6 above at element A (a type of divergence is shown at element A from end of element A at Db to end of element A at Da)) and the 10second nozzle (4b) is convergent (see Fig. 7 at element 4B (a type of convergence is shown from element 8b to element 7b)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lima (FR3026135A1), as applied to claim 1 above, in view of Gameiro et al. (U.S. 2014/0223917).
Re claim 9:
Lima discloses the jet according to claim 1 (as described above).
Lima fails to disclose wherein the aircraft is an airplane.
Gameiro teaches wherein an aircraft (Para 22 - “…an airplane…” (an airplane is a type of aircraft)) is an airplane (Para 22 - “…an airplane…”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the aircraft of Lima after the aircraft of Gameiro for the advantage of an aircraft capable of takeoff (Gameiro; Para 5 - “…during airplane takeoff…”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. 4,525,995) in view of Lima (FR3026135A1)(as applied to claim 1 above) and further in view of Chory et al. (U.S. 2017/0138461).
Re claim 10:
 a twin-spool turbomachine (Fig. 1; Col. 2, Lines 13-14) for an aircraft (Col. 1, Lines 18-19), comprising: 
a. a gas generator (12, low pressure spool - Col. 2, Lines 14-15; 14, high pressure spool - Col. 2, Lines 15-16; 16, burner - Col. 2, Lines 16-17 (person having ordinary skill in the art would recognize elements 12, 14, and 16 collective are a type of gas generator as shown in Fig. 1)) comprising a high pressure spool (14, high pressure spool - Col. 2, Lines 15-16) which comprises a high pressure shaft (30, shaft - Col. 2, Lines 26-27 (included in element 14 as described in Col. 2, Lines 26-27 and as shown in Fig. 1)), 
b. an accessory gearbox (18, accessory drive assembly - Col. 2, Line 38 (a type of gearbox as described in Col. 2, Line 38)) comprising a movement inlet (46, shaft - Col. 2, Line 44 (a type of movement inlet as shown in Fig. 1 and as described in Col. 2, Lines 42-45)) mechanically connected to the high pressure shaft (30)(Col. 2, Lines 42-45), 
25c. a lubricating group (Figs. 2-5 (a type of lubricating group as described in Col. 3, Lines 3-4)) comprising a lubricant pump (104, gear - Col. 4, Line 22 (a type of lubricant pump as described in Col. 4, Lines 21-26 and as shown in Fig. 3)) driven by the accessory gearbox (18)(see Fig. 3 and Col. 3, Lines 47-53 (element 104 is shown and described driven by element 40 (which is part of gearbox 18 per Col. 2, Line 38)) such that the flow rate of the lubricant pump is proportional to the rotational speed of the high pressure shaft (46)(see Fig. 3 - rotation of element 104 is shown proportional to element 46 as described in Col. 3, Lines 47-53 and thereby flow rate of lubricant described in Col. 4, Lines 21-26 must be proportional to rotational speed of element 46), 
d. a gear train (see Fig. 3 and Col. 3, Lines 47-53 (elements 86, 98, 100, 102, and 104 are shown and described as a type of gear train)) located in the accessory gearbox (18)(see Fig. 3 - elements 86, 98, 100, 102, and 104 are shown located in element 40 which is part of 18 per Col. 2, Line 38) or outside the same, 30and lubricated at least partly by the jet (92B)(see Figs. 3, 5, and Col. 3, Line 58-63 (“…In operation, lubricating and cooling oil is continuously and positively suppled to… gearbox 40…”)).
Clark fails to disclose a jet according to claim 1.
Lima teaches a jet (1, lubricating device - Page 2, Line 11 (shown as a type of lubricating jet in Fig. 1 and as described in Page 2, Line 7)) according to claim 1 (as described above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the jet of Clark after the Jet of Lima for the advantage of improving the precision in targeting and orientation of the lubricating fluid outlet jet (Lima; Page 5, Lines 24-28).
Clark/Lima fails to teach wherein the flow rate of lubricating liquid provided by the pump to the jet is between 2 litres per hour and 30 litres per hour.
Chory teaches wherein a flow rate of lubricating liquid (Para 29 - “oil flow rate”) provided by a pump (120, pump) to a jet (Para 29 - “emergency oil jets”) is between 2 litres per hour and 30 litres per hour (Para 29 - “…total flow rate…0.033 gal./min.” (.033 gal./min. is 7.5 liter/hour which is between 2 and 30 liter per hour)).
.
Allowable Subject Matter
Claims 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4, 6, and 8 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  It is also noteworthy to mention that the minimum passage cross-section diameter of claim 4, and the values for the ratio of the minimum diameters of claim 6 produce a critical effect of preventing pollutants in the liquid lubricant from plugging the nozzle (see Paras 32 and 132 of this application).
Additionally, the prior art of record does not teach “the second nozzle have a minimum passage cross-section having a diameter between 0.60mm and 0.85mm
Additionally, the prior art of record does not teach “wherein the ratio of the minimum diameters is between 0.8 and 1.2” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6.
Additionally, the prior art of record does not teach “a second body comprising the second chamber and the second nozzle” nor “a seal located between the second body and the first body” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        11/4/21